Citation Nr: 0627796	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a deviated nasal 
septum.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to April 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In the November 2002 rating decision, the RO also denied the 
veteran's claims to reopen previously denied claims of 
service connection for right and left knee disabilities.  The 
veteran appealed the denials; however, his appeal was 
resolved by a September 2004 rating decision granting service 
connection for the veteran's right and left knee 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].


FINDINGS OF FACT

1.  An appealed May 1967 rating decision denied service 
connection for a deviated nasal septum because the condition 
was found to have existed prior to service and there was no 
evidence of in-service aggravation.

2.  Evidence received since May 1967 does not relate to a 
previously unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of service connection for a deviated 
nasal septum.

3.  The veteran's hemorrhoid disability is not productive of 
persistent bleeding and secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for a deviated nasal septum 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  

2.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

I. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letter dated in August 2002.  The veteran was notified of the 
evidence needed to substantiate his petition to reopen the 
claim for service connection for a deviated nasal septum and 
establish a higher disability rating for his service 
connected hemorrhoids.  The veteran was also notified that VA 
would obtain service records and VA records, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The RO also 
informed the veteran VA would obtain records in the custody 
of a Federal agency.  A similar letter to that effect was 
mailed to the veteran in September 2003.  Although the August 
2002 and September 2003 letters did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claims and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  He has had 
ample opportunity to respond and supplement the record.

On March 31, 2006, the Court issued Kent v. Nicholson, 20 
Vet. App. 1 (2006), which establishes new VCAA content notice 
requirements for new and material evidence claims.  An 
appellant attempting to reopen a previously adjudicated claim 
must now be notified of the elements of his claim and of the 
definition of "new and material evidence."  The RO's August 
2002 and September 2003 notice letters adequately provided 
notice of the elements of new and material evidence to reopen 
the veteran's claim for service connection for a deviated 
nasal septum.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

To the extent that the veteran was not advised of the 
criteria governing disability ratings and effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman, supra.), as these criteria have no 
significance unless a claim is allowed, and the decision 
below does not do so. 

II. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Records have been obtained from the 
Albuquerque VA Medical Center (VAMC).  The veteran was 
afforded multiple VA examinations for the purpose of 
determining the nature and severity of his hemorrhoid 
disability.  As the veteran has not identified any additional 
evidence and as there are no outstanding records to obtain, 
the Board finds the duty to assist has been fulfilled.

Claim to Reopen

In a May 1967 rating decision, the RO denied the veteran's 
application for service connection for a deviated nasal.  The 
RO determined that the condition was found to have existed 
prior to service and there was no evidence of in-service 
aggravation.  After the veteran was notified of the decision 
and of his appellate rights, he did not appeal the decision 
and the decision became final.  38 U.S.C.A. § 7105.

The evidence included with the claims file at the time of the 
May 1967 rating decision consisted of service medical records 
(SMRs).  Significantly, the veteran's service enlistment 
examination indicated that the veteran had a deflection of 
the nasal septum to the right without obstruction.  
Subsequent SMRs are absent any findings of complaints or 
treatment of the veteran's nasal defect.  The discharge is 
silent in that respect as well.  However, there was a 
reference to the veteran complaining of sinus trouble and hay 
fever.  

The appellant may reopen the claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  In June 2002, the 
appellant filed his current application to reopen the claim 
for service connection for a deviated nasal septum.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   

The additional evidence presented since the May 1967 rating 
decision consists of outpatient records and examination 
reports from the Albuquerque VAMC dated from 1997 to 2004 and 
personal statements and testimony received from the veteran.  

With respect to the VA examination reports and outpatient 
treatment records, those records are absent any findings 
pertaining to the veteran's deviated nasal septum or any 
chronic nasal or sinus problem that has been attributed to a 
deviated nasal septum.  The evidence is therefore not 
material and does not afford a basis upon which the veteran's 
claim may be reopened.

In March 2004, the veteran testified that he had never had 
any problems with his nose or sinuses prior to his active 
service.  He asserted that he developed chronic sinus and 
nose problems in service, and that he continues to suffer 
from the same.  Acknowledging the lack of evidence of in-
service treatment for his deviated septum and related sinus 
problems, the veteran stated that he served as a medical 
corpsman, and received informal treatment from the doctors 
and other corpsman.  While the Board does not doubt the 
sincerity of the veteran's beliefs, he is only competent to 
report evidence which is capable of lay observation, such as 
physical manifestations of disability.  He is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without more, his contentions are not considered 
competent evidence to support a finding that his preexisting 
deviated nasal septum was aggravated by his active service 
and are therefore not material.  Moreover, the Board notes 
that lay assertions of medical causation do not suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Therefore, the veteran's 
statements do not afford a basis upon which his claim may be 
reopened.

For these reasons, the additional evidence by itself or when 
considered in conjunction with the evidence previously of 
record does not raise a reasonable possibility of 
substantiating the veteran's claim.  As the additional 
evidence is not new and material within the meaning of 38 
C.F.R. § 3.156(a), the claim of service connection for a 
deviated nasal septum is not reopened.

Increased Rating

Service connection for hemorrhoids was granted in May 1967.  
A noncompensable disability evaluation was assigned.  The 
veteran filed a claim for an increased evaluation in June 
2002.  By a rating action dated in November 2002, the rating 
assigned to the veteran's hemorrhoids was increased to 10 
percent, effective from June 2002.  Thereafter, the veteran 
continued his appeal.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected hemorrhoids are rated as 10 
percent disabling pursuant to Diagnostic Code 7336.  Under 38 
C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable rating 
is warranted for hemorrhoids (external or internal) where 
there is evidence of mild to moderate symptomatology.  A 10 
percent rating is warranted where there is evidence of large 
or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and with 
secondary anemia, or with fissures.  

Considering the evidence of record, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
hemorrhoids have not been met.  Although the veteran 
complains of bleeding and severe rectal itching, VA 
examinations conducted in October 2003 and March 2004 were 
negative for visible external or internal hemorrhoids.  A 
single large, non-thrombosed hemorrhoid was noted at an 
August 2002 VA examination.  Nevertheless, there is no 
persuasive medical evidence that the veteran has anemia 
resulting from persistent bleeding of the hemorrhoids, or 
fissures due to his hemorrhoids.  The October 2003 and March 
2004 examination reports both indicate there was no evidence 
of fissures and that contemporaneous blood studies were 
negative for anemia.  VA outpatient treatment records do not 
contradict these findings.  It is additionally noted that the 
veteran claims that he suffers from rectal incontinence 
secondary to rectal surgery that was performed in the 1980s.  
However, in this regard, the March 2004 examination report 
included the finding that there was no connection between the 
veteran's hemorrhoids and any loss of sphincter control or 
rectal stricture.  

The evidence of record, therefore, contains no persuasive 
evidence to support a disability rating in excess of 10 
percent.  Thus, the criteria for a 20 percent rating under 
Diagnostic Code 7336 have not been met.


ORDER

As new and material evidence not been presented, reopening of 
the claim of service connection for a deviated nasal septum 
is denied.

A disability rating in excess of 10 percent for hemorrhoids 
is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


